Citation Nr: 0709887	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-34 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for sinusitis.

2.  Entitlement to service connection for sinusitis

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to the assignment of an initial compensable 
disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 14, 1974 to 
December 21, 1974 and from August 1981 to August 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought.   

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized this 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing appeals from 
original awards from claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of service connection.

In October 2005, the veteran presented testimony during a 
hearing before RO personnel.  In October 2006, he presented 
testimony before the undersigned Veterans Law Judge in Waco, 
Texas; transcripts of those hearings are of record.  During 
the hearing before the undersigned, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration, and, therefore, the additional evidence is 
accepted for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800 (2006).  

Although the veteran had perfected an appeal as to the rating 
for fracture residuals of the left fifth finger with flexion 
contracture, the veteran withdrew his appeal as to that 
matter at the October 2006 hearing.  Accordingly, the Board 
is without further jurisdiction as to that claim.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The RO denied the veteran's claim for service connection 
for sinusitis in April 2001; although the RO notified him of 
the denial the following month, the veteran did not initiate 
an appeal.

3.  Medical evidence associated with the claims file since 
the April 2001 denial of service connection for sinusitis is 
new and material and relates to an unestablished fact 
necessary to substantiate the claim.

4.  The veteran does not have chronic sinusitis that began in 
service.

5.  The medical evidence of record reflects that it is at 
least as likely as not that rheumatoid arthritis is related 
to service. 

6.  Audiological examination in January 2003 and April 2006 
revealed no worse than Level I loss of auditory acuity in the 
each ear as defined in VA's Schedule for Rating Disabilities. 


CONCLUSIONS OF LAW

1.  The RO's April 2001 rating decision denying service 
connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's April 2001 denial is 
new and material, the criteria for reopening the claim for 
service connection for sinusitis is met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.303 (2006).  

4.  Resolving all reasonable doubt in the veteran's favor, 
rheumatoid arthritis is related to active service.  38 
U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102, 3.303 (2006).  

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that the 
veteran was provided with information regarding VCAA in 
January 2001 and in October 2004.  

Moreover, the October 2004 notice letter, in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), specifically 
informed the veteran of the basis of the last final denial in 
April 2001 for a claim of service connection for sinusitis 
(that the evidence did not demonstrate a then current 
diagnosis of sinusitis), and described the meaning of "new" 
and "material" evidence in order to reopen the claim.

The Board additionally notes that the veteran has provided a 
copy of a favorable disability award by the Social Security 
Administration (SSA).  However, the medical evidence 
associated with that determination was not included.  The 
administrative law judge (ALJ) signing that decision noted 
that the veteran's treatment was through the VA medical 
system, and the SSA decision relied on the VA medical 
evidence, which is already of record.  Based on the statement 
made by the ALJ regarding VA medical treatment as being the 
basis of his decision, and because all available VA medical 
records have been associated with the claims folder, it is 
concluded that the record before the Board is complete, and 
there is no need to remand for additional VA records.  

The Board has been unable to locate a May 2004 consultative 
physical examination by Dr. M.P., which references the 
current status of the veteran's rheumatoid arthritis but not 
the other claimed disorders currently before the Board on 
appeal.  Despite the absence of that examination report, the 
Board perceives no prejudice to the veteran in light of the 
favorable decision concerning rheumatoid arthritis.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in a 
Supplemental Statement of the Case issued in June 2006.  

Sinusitis - New and Material Evidence

Entitlement to service connection for sinusitis was denied in 
an unappealed rating decision of April 2001 because the 
claimed disorder was not then diagnosed.  The veteran did not 
appeal that determination and it has become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The petition to reopen 
that claim was filed in March 2004.  

VA law for claims received after August 29, 2001, such as the 
petition currently before the Board, provides that a claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When the claim was previously considered in April 2001, the 
evidence of record consisted of the veteran's service medical 
records, which reflected a record of treatment in the 1980's 
and early 1990's for various upper respiratory problems, 
including sinusitis, rhinitis, and pharyngitis.  He also 
received treatment for acute bronchitis.  A February 1995 
sinus x-ray series showed the sinuses to be within normal 
limits.  Examination of February 9, 1997, shortly before 
separation, showed the veteran's sinuses as entirely normal.  
In the associated Report of Medical History, the veteran 
indicated that he had no sinus problems.  In the absence of 
X-ray evidence or a then current diagnosis of sinusitis, the 
claim was denied.  The veteran did not appeal that action.

Considerable additional medical evidence has been received 
since the claim was previously considered.  A June 2000 VA 
outpatient treatment record noted that the veteran had a 20-
year smoking history of 1-pack per day.  During a January 
2003 VA cardiovascular examination, the physician commented 
that the veteran had bronchitis and secondary infection 
related to allergic rhinitis, secondary to cigarette excess.  
The pertinent diagnosis was allergic rhinitis with probable 
associated sinusitis.  In May 2003, he was encouraged to stop 
smoking.  In March 2004, the veteran underwent a septoplasty 
and bilateral cautery and outfracture of turbinates to 
correct a markedly deviated nasal septum.  Medical records to 
include clinical and treatment records have not related any 
current treatment to the veteran's history of sinusitis in 
service.  Following an April 2006 VA upper respiratory 
examination, the examiner reviewed the claims file, as well 
as the results of a March 2006 CT scan which found no acute 
or chronic parasinus pathology.  He noted that the veteran 
felt strongly that he had sinusitis, but the examiner 
expressly stated that such was not the case.  The physician 
concluded that since sinusitis was not currently present, 
there was no basis for a nexus to service.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements, no matter how sincere, do not 
serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

The Board is mindful that after the March 2004 surgery, the 
RO determined that new and material evidence had been 
submitted; but, following that determination (to include the 
April 2006 VA examination ) the RO denied the claim because 
sinusitis had not been diagnosed.  

Notwithstanding, the issue of new and material evidence must 
be addressed in the first instance by the Board because it 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  If the Board were to adjudicate the claim on the 
merits without resolving the new and material evidence issue, 
its actions would violate its statutory mandate set forth in 
38 U.S.C.A. §§ 7104(b) and 5108.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Id.  Further analysis, beyond the evaluation 
of whether the evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

The Board finds that the evidence added to the file since it 
was previously decided is "new and material".  The April 2006 
VA medical examination report does relate to an unestablished 
fact necessary to substantiate the claim, and the claim is 
reopened.

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  

Service Connection for Sinusitis

Since the Board has determined that the recently received 
evidence regarding sinusitis in new and material, and has 
reopened the claim, the next step is to determine whether 
service connection may be granted on the merits.  In this 
regard, it has been established that the veteran was treated 
on a few occasions in his lengthy military service.  However, 
it was also noted that the August 1997 separation physical 
examination revealed no evidence of sinusitis, and on the 
accompanying report of medical history, the veteran denied 
sinus problems.  Since his separation from service, the 
veteran has been evaluated for upper respiratory problems, 
and he has been strongly encouraged to quit smoking.  
However, following his April 2006 VA sinus examination, the 
physician noted that there was no evidence of sinusitis 
either by objective examination or via CT scan.  

Service connection is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   In the 
present case, two of the elements needed to establish service 
connection are missing.  While the veteran was treated in 
service for what appears to have been acute and transitory 
episodes of upper respiratory infections, including 
sinusitis, rhinitis and pharyngitis which resolved with 
treatment.  What is missing is a present diagnosis of 
sinusitis, and a nexus opinion.  Absent these two critical 
elements, there is no basis upon which to establish service 
connection.  The claim is denied.

Service Connection for Rheumatoid Arthritis

Service medical records include a February 1997 "over 40" 
physical examination report which was negative for any 
findings associated with rheumatoid arthritis.  On the 
February 1997 and August 1997 Reports of Medical History, the 
veteran indicated that he had swollen painful joints, 
specifically the knees.  He was able to do PT despite the 
pain.  In June 1997, he was seen for complaints of bilateral 
knee pain.  There was no effusion or tenderness, and an X-ray 
study of the knees was negative.  

VA outpatient treatment records dated in February 2004were to 
the effect that the veteran was newly diagnosed with 
rheumatoid arthritis.  A VA rheumatologist reported in 
February and July 2005, that the veteran's complaints in 
service could have been the early manifestations of 
rheumatoid arthritis (RA).  

The veteran was afforded a VA examination on April 14, 2006 
for the purpose of ascertaining whether his RA was related to 
service.  The examiner, after reviewing the claims file and 
conducting a physical examination, concluded that it was less 
likely than not the veteran's RA was connected to service 
since it diagnosed six or seven years after his discharge.  

VA treatment records from the North Texas Health Care System 
dated June 15, 2004 also note that RA was first diagnosed in 
2004 [sic].  Notwithstanding, the physician who authored that 
note, taking into consideration joint pain and swelling 
manifested in service, concluded that the veteran's RA first 
started in service. 

The VA examiner who provided the April 2006 opinion provided 
a supplemental opinion in September 2006.  He noted that RA 
was first diagnosed in 2003 and essentially repeated his 
previous findings and conclusions that RA was less likely 
related to service.  However, contrary to his statement, the 
examiner concluded "The DIAGNOSIS is that of RHEUMATOID 
ARTHRITIS OF KNEES dating to 1993."

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
In this case, although one VA physician has concluded that RA 
is less likely related to service, he ultimately dated the 
disease back to 1993 - a time when the veteran was on active 
service.  His opinion contradicts itself.  A second VA 
rheumatologist concluded that the condition is related to 
service.  The Board notes that the RO appears to have 
discounted one rheumatologist's report as speculative and 
that it was prepared without benefit of review of the claims 
file.  However, the Board notes that the favorable report 
emanated from a VA rheumatology clinic, and the physician 
presumably had access to the veteran's treatment records at 
that facility.  Because of the confusing statements made in 
the September 2006 addendum to the April 2006 VA medical 
examination, regarding the date of onset (1993), the Board 
considers the evidence is in relative equipoise, and the 
benefit of the doubt should be resolved in the veteran's 
favor.  Accordingly, entitlement to service connection for RA 
is granted.

Hearing Loss- Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to service connection for a bilateral hearing 
loss was denied by an unappealed April 2001 rating because 
the evidence did not demonstrate current disablement as 
defined by VA regulations.  The RO reopened the claim for 
hearing loss based primarily on a January 2003 VA 
audiological examination, which showed marginal hearing loss.  
Service connection for the left ear (noncompensable) was 
established pursuant to a March 2003 rating, effective from 
December 17, 2002.  Service connection for the right ear was 
established for the right ear was established pursuant to a 
May 2006 rating, also effective from December 17, 2002. 

The January 2003 audiological results of pure tone 
thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
15
25
35
25
LEFT
25
20
40
55
35

Speech audiometry testing revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.

The veteran was afforded a VA audiological examination 
conducted in April 2006.  At that time, pure tone thresholds, 
in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
20
20
15
30
50
29
LEFT
20
20
20
45
55
35

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 92 percent in the left 
ear.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Applying the diagnostic criteria to the findings on 
audiological examinations in January 2003 and April 2006, the 
Board observes that average puretone threshold average is no 
worse than 29 decibels in the right ear, along with speech 
discrimination findings no worse than 96 percent together 
with findings no worse than an average of 35 decibels loss in 
the left ear along with no worse than 92 percent speech 
discrimination findings.  Such findings correspond to 
auditory Level I designation in each ear,  The Board notes 
that a zero percent rating is warranted for bilateral 
defective hearing where puretone threshold in each ear 
warrants an auditory acuity Level I designation.  The current 
findings do not approximate a compensable evaluation.

Although the examiner reported that hearing results 
reflecting severe drop off at 3000 Hertz, such results do not 
approach the level of severity contemplated by Section 4.86.  
Accordingly, from the evidence described above, neither 38 
C.F.R. § 4.86(a) nor (b) is applicable in this appeal.  

There is no competent evidence of record which indicates that 
the veteran's hearing loss has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
sinusitis, the appeal is reopened. 

Entitlement to service connection for sinusitis is denied.  

Service connection for rheumatoid arthritis is granted.  

Entitlement to an increased evaluation for bilateral hearing 
loss is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


